Citation Nr: 0900067	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-03 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Ohio Health Riverside Methodist 
Hospital for the period from April 11, 2003 to April 14, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied the 
veteran's claim of payment or reimbursement of unauthorized 
medical expenses incurred at Ohio Health Riverside Methodist 
Hospital for the period from April 11, 2003 to April 14, 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that the veteran is afforded 
every possible consideration.

The veteran seeks reimbursement for unauthorized medical 
expenses incurred at Ohio Health Riverside Methodist Hospital 
for the period from April 11, 2003 to April 14, 2003.  While 
medical records before and after this period of 
hospitalization are of record, the actual hospitalization 
records from Ohio Health Riverside Methodist Hospital for the 
period from April 11, 2003 to April 14, 2003 have not been 
associated with the claims folder.  Because VA is on notice 
that there are records that may be applicable to the 
veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(1) (2008); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  As these records are the crux of the 
claim, they should be obtained and associated with the claims 
folder on remand.  

Additionally, in November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2008) (regulations 
implementing the VCAA). This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is also required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Since the veteran has not been 
sent such a letter, he should be sent one on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the veteran 
with notice explaining, in terms of 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, and inform him 
of the type of evidence that he is 
expected to provide.  The record must 
include documentation that there has been 
compliance with the VA duties to notify 
and assist a claimant as set forth in the 
VCAA. 

2.  The RO/AMC, with any necessary 
assistance from the veteran, shall obtain 
his hospitalization records from Ohio 
Health Riverside Methodist Hospital for 
the period from April 11, 2003 to April 
14, 2003.  All attempts to obtain these 
records should be documented. 

3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication. 

4.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case, containing  notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




